 In the Matter of OKLAHOMATRANSPORTATIONCOMPANY, EMPLOYERandLODGE850,INTERNATIONALASSOCIATION OFMACHINISTS,PETITIONERCase No. 16-RC-327.-Decided May 4, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before James R.Webster, a hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston 'and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor, Local Division 993, Amalga-mated Association of Street, Electric Railway & Motor Coach Em-ployees of America, are labor organizations claiming a representativeinterest in certain employees involved herein.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer operates an intercity transportation system betweenOklahoma City and other cities in Oklahoma, Arkansas, and Texas.The Oklahoma Railway Company, herein called the Railway, operatesan intracity transportation system in Oklahoma City and its environs.Both companies are jointly owned by the same three stockholders. In1947, the owners of the two companies decided to discontinue the sep-arate operation of the Employer's maintenance shops in OklahomaCity, and to consolidate this operation with the Railway's maintenanceoperations.A partial merger was begun with the appointment of asingle operation manager in charge of maintenance for both com-panies,and a transfer of certain employees from the Employer'sgarage to the Railway shops.As these employees were also trans-83 N. L.R. B., No. 49.369 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDf erred to the Railway's pay roll, and agreement was reached with theIntervenor, which has a union-shop contract covering the operatingand maintenance employees of the Railway, providing that the Inter-venor would accept the transferred employees into membership, andwould grant them certain seniority rights.After the employees of the heavy unit repair shop, which repairsmotors, transmissions, and carburetors, and of the paint and bodyshop had been transferred to the Railway, further consolidation washeld up for lack of space. In January.1949, about the time the peti-tion herein was filed, the Employer transferred the remaining main-tenance employees to a garage owned by the Railway, but retainedthem on its pay roll when it received notice of the instant proceeding.From all the facts in the case, we find that the Employer initiatedthe plan for the consolidation of its maintenance operation in goodfaith; that the consolidation would by now have been completed hadit not been temporarily suspended pending outcome of this proceed-ing; and that, upon completion of the merger, the Employer will haveno employees in the unit sought by the Petitioner.'Under these cir-cumstances, we conclude that no useful purpose would be served bydirecting an election in this proceeding.2Accordingly, we shall dis-miss the petition.ORDERIT IS ORDERED that the petition herein be, and it hereby is, dismissed.I The Petitioner requested an alternative unit composed of the Employer'smaintenanceemployees at Oklahoma City and Duncan, Oklahoma,and Fort Smith,Arkansas.TheEmployer will retain maintenance employees at Duncan and Fort Smith,but the Petitionerdoes not seek a unit of such employees alone, and does not appear to have a representativeinterest among them.2Matter of Armour & Company,62 N. L.R. B. 1194.